Rivera, J.P,
dissents and votes to affirm the judgment, with the following memorandum: On the instant appeal, the defendant contends that he was deprived of a fair trial because the prosecutor cross-examined him and commented during summa*1082tion on his “post-arrest silence.” He further argues that he was deprived of the effective assistance of counsel. For the reasons that follow, I would affirm the judgment of conviction.
1. Factual Background
This case involves the shooting of two individuals, Stanley McKinnon and Asim Nelson. A few hours after the shooting, the defendant was arrested and advised of his rights pursuant to Miranda v Arizona (384 US 436 [1966]). Although the defendant initially indicated that he did not wish to make a statement to the police, he then asserted, “I was there, but I didn’t shoot anybody.” After a hearing, the Supreme Court suppressed the defendant’s statement.
At a jury trial, the two shooting victims and an eyewitness, Raheem Ward, made in-court identifications of the defendant as the shooter, who was wearing a black hooded sweatshirt, black pants, and black shoes. Additionally, the jury was presented with video footage depicting the shooting, still images of the video, and the defendant’s post-arrest photograph. The victims and Ward were able to identify many of the participants in the altercation depicted in the video, except for one man, who was dressed in a white long-sleeved t-shirt and a “do-rag.”
The defendant testified on his own behalf. During direct examination, the defendant stated, in relevant part, that he was the man dressed in white. He denied shooting McKinnon and Nelson. Notably, he testified that the shooter was the man dressed in “black,” and that the shooter was named “Mustafa.” On cross-examination, the defendant was questioned by the People, in pertinent part, as follows:
“Q. Did you tell the police it was Mustafa who did the shooting?
“A. I told the police. They asked me did you shoot him. I told the police[,] I was there but I didn’t shoot nobody.
“Q. But you didn’t tell them it was Mustafa; right?
“A. They asked me. They asked me—
“the court: Answer the question.
“Q. Did you tell them it was Mustafa?
“the court: Answer that question.
“A. No.”
During summation, the prosecutor commented that an in*1083nocent person would have named Mustafa as the shooter, and implied that the defendant tailored his testimony that he was the man dressed in white after listening to the testimony of the victims and Ward at trial. In effect, the defendant’s exculpatory testimony that Mustafa, not the defendant, was the shooter, was challenged by the People as a recent fabrication.
The jury convicted the defendant of two counts of attempted murder in the second degree, and attempted robbery in the first degree.
2. Legal Analysis
Initially, the defendant’s contentions that he was deprived of a fair trial when the prosecutor questioned him regarding his failure to provide police officers with certain exculpatory information at the time of the arrest and commented on this failure during summation are unpreserved for appellate review {see CPL 470.05 [2]; People v Fox, 60 AD3d 966, 967; People v Beauliere, 36 AD3d 623 [2007]; People v Materon, 276 AD2d 718, 719 [2000]). Moreover, under the circumstances of this case, I would decline to review these contentions in the exercise of this Court’s interest of justice jurisdiction {see CPL 470.15 [6]; People v Robinson, 82 AD3d 1269, 1270 [2011], lv denied 17 NY3d 800 [2011]). However, to the extent that the majority has addressed those contentions, I will now respond to them.
Respectfully, contrary to the majority’s determination, the defendant was not impermissibly cross-examined by the People regarding his purported post-arrest silence. I disagree with the majority’s statement that the defendant maintained an “effective silence.” I also differ with the majority’s conclusion that “the defendant’s failure to give a more complete exculpatory statement to the police . . . was of minimal probative value.”
Instead, as will now be discussed, this case is controlled by the holding in the Court of Appeals’ decision in People v Savage (50 NY2d 673 [1980], cert denied 449 US 1016 [1980]). In Savage, the Court of Appeals held that neither due process nor the privilege against self-incrimination prohibits the impeachment of the defendant with regard to his failure to inform the police of certain exculpatory circumstances to which he later testifies at trial. Specifically, the Court of Appeals stated, “a defendant, who, in the face of Miranda warnings, decides not to exercise his privilege but instead chooses to speak to the police about the charges against him, enjoys no due process protection from such an inquiry” {id. at 678). Where, as here, a defendant speaks to the police and omits exculpatory information which he presents for the first time at trial, the defendant’s credibility may *1084properly be impeached with that omission (see People v Maerling, 64 NY2d 134, 140 [1984]; People v Savage, 50 NY2d at 676; People v Prashad, 46 AD3d 844 [2007]; People v Blacks, 221 AD2d 351 [1995]; People v Spinelli, 214 AD2d 135, 139-141 [1995]; People v Valenti, 199 AD2d 617, 618 [1993]; People v Padron, 134 AD2d 625, 625-626 [1987]). A defendant is not required to provide a complete narrative of the crime before the prosecutor may be permitted to question him about any omissions (see People v Spinelli, 214 AD2d at 141). “It is sufficient that the defendant voluntarily chose to speak to the police about the circumstance of the crime and that the omitted facts he testified to at trial were significant” (id.).
Furthermore, although the defendant’s statement was not admissible as evidence in chief because it was suppressed by the Supreme Court, it was properly used for impeachment purposes (see People v Maerling, 64 NY2d at 140; People v Wise, 46 NY2d 321, 324 [1978]; People v Harris, 25 NY2d 175, 177 [1969], affd 401 US 222 [1971]; People v Blacks, 221 AD2d at 351). The defendant testified during direct examination, inter alia, that he was present at the shooting; that he was the man dressed in white; and that Mustafa, who was dressed in black, was the shooter. Those statements were all “volunteered” by the defendant as part of his direct case. Essentially, the defendant argues that, by asserting his Miranda rights and prevailing at the suppression hearing, he was insulated from cross-examination and impeachment with regard to the previously omitted exculpatory evidence. The defendant cannot be permitted to use the Miranda shield as a sword. He opened the door by testifying during direct examination that Mustafa was the shooter (see generally People v McCall, 75 AD3d 999, 1001 [2010]) and, in effect, divested himself of the protection afforded him by the favorable suppression ruling. Stated another way, “reference to the omission, because of its negative nature, could not serve substantively as evidence in chief to prove the commission of the crime. It did not lend itself to employment, whether by way of evidence or argument, as anything more than a device for impeachment” (People v Savage, 50 NY2d at 679-680). Herein, the defendant was “alerted to his rights . . . [and] manifest[ed] an unmistakable ‘decision to cast aside his cloak of silence’ and [he] should not now be permitted to forestall impeachment of his credibility with the cavalier claim that he did not so intend” (id. at 681, quoting Jenkins v Anderson, 447 US 231, 238 [1980]), especially where the testimony sought to be impeached relates to the ultimate issue in the case, namely, the perpetrator’s identity.
To the extent that the defendant asserts that the People *1085improperly commented on summation that the defendant omitted from his statement to the police that “Mustafa” was the shooter and tailored his testimony to conform to the People’s proof, those contentions are also unpreserved for appellate review (see CPL 470.05 [2]). While the People’s remarks were improper and should not be countenanced, contrary to the majority’s determination, reversal is not warranted herein. The subject remarks were “ ‘not so flagrant or pervasive as to deny the defendant a fair trial’ ” (People v Rayford, 80 AD3d 780, 781 [2011], quoting People v Almonte, 23 AD3d 392, 394 [2005]). As stated by the Court of Appeals, “[Reversal is an ill-suited remedy for prosecutorial misconduct; it does not affect the prosecutor directly, but rather imposes upon society the cost of retrying an individual who was fairly convicted” (People v Galloway, 54 NY2d 396, 401 [1981] [internal quotation marks omitted]).
The evidence of the defendant’s guilt, without reference to the errors, was overwhelming, and there is no reasonable possibility that the errors might have contributed to the defendant’s conviction. As noted above, McKinnon, Nelson, and Ward unequivocally identified the defendant in court as the shooter. McKinnon was face-to-face with the defendant; Nelson observed the defendant from six feet away; and Ward, who was standing near McKinnon, also observed the defendant with the gun. In addition, the jury had before it the video, the still images of the video, and the photograph of the defendant. Thus, the errors were harmless beyond a reasonable doubt (see People v Crimmins, 36 NY2d at 237).
The defendant was not deprived of the effective assistance of counsel, as defense counsel provided meaningful representation (see People v Henry, 95 NY2d 563, 565 [2000]; People v Benevento, 91 NY2d 708, 712-714 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]). Viewed as a whole, defense counsel’s efforts reflect “ ‘a reasonable and legitimate strategy under the circumstances and evidence presented’ ” (People v Tonge, 93 NY2d 838, 840 [1999], quoting People v Benevento, 91 NY2d at 713).
In sum, “[e]rrors are almost inevitable in any trial, improprieties almost unavoidable, but the presence of one or the other furnishes no automatic signal for reversal and retrial” (People v Kingston, 8 NY2d 384, 387 [1960]). Under the circumstances of this case, the defendant was not deprived of a fair trial nor was any substantial right prejudiced. Accordingly, I would affirm the judgment.